Citation Nr: 0634379	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-08 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 14, 2003, 
for the grant of service connection for schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's sister



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  The appellant is the veteran's legal guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina.  The RO granted entitlement to 
service connection for schizophrenia, undifferentiated type, 
and assigned a 100 percent disability rating, effective as of 
July 14, 2003.  An appeal has been  perfected as to the issue 
of an earlier effective date for the grant of service 
connection.

In September 2006, the appellant and the veteran's sister 
testified at a personal hearing over which the undersigned 
Acting Veterans Law Judge presided while at the RO.  A 
transcript of the hearing has been associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  In January 1972, the RO denied the veteran's claim of 
entitlement to service connection for chronic 
undifferentiated schizophrenia; the veteran did not appeal 
this decision.

2.  In October 1998, the RO determined that sufficient new 
and material evidence had not been submitted with which to 
reopen the veteran's claim of entitlement to service 
connection for chronic undifferentiated schizophrenia; the 
veteran did not appeal this decision.

3.  On July 14, 2003, the RO received a renewed claim from 
the veteran's representative to reopen his claim for 
entitlement to service connection for chronic 
undifferentiated schizophrenia.

4.  By rating action dated in March 2004, the RO granted the 
veteran's claim of entitlement to service connection for 
schizophrenia undifferentiated type, effective as of July 14, 
2003, the date of the veteran's renewed claim.


CONCLUSION OF LAW

The criteria for assigning an effective date earlier than 
July 14, 2003, for the award of service connection for 
schizophrenia undifferentiated type have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.303, 
3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  The Court 
held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id. 

In this case, in a letter dated in October 2003, VA provided 
the veteran notice with regard to his claim for service 
connection for schizophrenia, undifferentiated type, but such 
notice did not include any information on effective dates.  
After the RO granted the veteran service connection for 
schizophrenia, undifferentiated type, and assigned a 
disability rating, it provided the appellant appropriate 
notice on the claim for an earlier effective date by letter 
dated in February 2005.  The appellant was notified as to the 
evidence needed to substantiate the veteran's claim, advised 
of his and VA's respective duties, and asked to submit 
evidence, which would include that in the veteran's 
possession, in support of his claim.  Therefore, remand for 
the issuance of a supplemental statement of the case is not 
warranted.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of a claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. 
Brown, 9 Vet. App. 553  (1996); see also 38 C.F.R.  § 20.1102 
(2006) (harmless error).  Because the content  requirements 
of a VCAA notice have essentially been satisfied in regard to 
the veteran's claim for an earlier effective date for the 
grant of service connection for schizophrenia, 
undifferentiated type, any error in timing is harmless and 
does not prejudice the appellant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006).  
The dispositive factual matters pertain to documents that 
have been on file for many years.  There is no indication in 
the record that there is any additional relevant evidence 
that has not been associated with the claims file.  As the 
current issue is a legal matter, there is no need to obtain a 
VA compensation examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(d).  In addition, as the appellant has been 
provided the opportunity to present evidence and arguments on 
his behalf and availed himself of those opportunities, 
appellate review is appropriate at this time.  See Bernard, 4 
Vet. App. at 384.  Having determined that the duty to notify 
and the duty to assist have been satisfied to the extent 
possible, the Board turns to an evaluation of the claim on 
the merits.

Earlier effective date

The appellant contends that a date earlier than July 14, 
2003, the date of the veteran's successfully reopened and 
granted claim, should be established for the award of service 
connection pertaining to the veteran.  In substance, she 
argues that due to his mental disorder, the veteran was 
unable to complete appeals of earlier rating decisions.  

The Board has carefully scrutinized the record on appeal in 
view of the applicable law, but regretfully finds no basis 
for the assignment of an earlier effective date as requested 
by the appellant.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2006).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  The 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q) (2006).

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).  An 
informal claim is further defined in the regulations.  38 
C.F.R. § 3.155(a) (2006) holds that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.

Review of the evidence of record reveals that the veteran's 
claim for entitlement to service connection for 
schizophrenia, undifferentiated type, was initially denied by 
the RO by rating action dated in January 1972.  The veteran 
was notified of that decision and of his appellate rights by 
letter dated February 22, 1972.  He did not appeal.  
Accordingly, the January 1972 decision became final.  
38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005).  

The RO confirmed the prior denial by rating action dated in 
October 1998, finding that the veteran had not submitted new 
and material with which to reopen the previously finally 
denied claim.  The veteran did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2005).  

On July 14, 2003, the RO received from the veteran's 
representative a renewed claim for service connection for 
schizophrenia, undifferentiated type.  In support of his 
reopened claim, the veteran underwent a VA mental disorders 
examination in February 2004 wherein it was determined that 
the veteran currently had schizophrenia, undifferentiated 
type, which began in 1969 while the veteran was on active 
duty.  In light of this new and material evidence, by rating 
action dated in March 2004, the RO granted entitlement to 
service connection for schizophrenia, undifferentiated type, 
and assigned an effective date of July 14, 2003, the date of 
the reopened claim.

The appellant argues that the effective date assigned should 
be the date of discharge from service as the veteran's 
service-connected disorder has been disabling since that 
time.  During the August 2005 Travel Board hearing, the 
appellant, along with the veteran's sister, testified that 
the veteran could did not perfect substantive appeals 
following the January 1972 and October 1998 rating decisions 
because of his psychiatric disorder.

Firstly, the veteran was found to be incompetent to handle 
disbursement of VA funds by rating action dated in June 2004.  
The medical evidence of record has not shown that the veteran 
was incompetent prior to that date and there is no competent 
medical evidence of record that the veteran was unable to 
perfect a timely substantive appeal of the January 1972 and 
October 1998 rating decisions.  Apart from this matter of 
record, there is no basis in law to toll the filing 
requirement as is asserted by the appellant.

To summarize, those unappealed RO decisions are final and may 
not be revised except on a showing of clear and unmistakable 
error (CUE) under 38 C.F.R. 
§ 3.105(a).  See also 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302(a).  There has been no allegation that the 
prior decisions contained CUE, and they are a bar to an 
earlier effective date.

The petition to reopen the claim for entitlement to service 
connection for schizophrenia, undifferentiated type, was 
received by the RO on July 14, 2003.  In March 2004, the RO 
granted entitlement to service connection for schizophrenia, 
undifferentiated type, and assigned an effective date of the 
grant of July 14, 2003, which is the date of receipt of the 
claim.  The Board finds that the July 14, 2003 date of the 
reopened claim is the earliest possible effective date in 
this case for the grant of service connection.  Again, the 
effective date of an award of reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.

The preponderance of the evidence is against the veteran's 
claim for an effective date earlier than July 14, 2003, for 
the grant of service connection for schizophrenia, 
undifferentiated type, and it must be denied.

ORDER

Entitlement to an effective date earlier than July 14, 2003, 
for the grant of service connection for schizophrenia, 
undifferentiated type, is denied.




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


